Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-6,9-11,14-16,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub.2021/0321380) in view of Huang et al. (US Pub.2020/0267597).
In claims 1,6,11 Examiner considers the “HARQ feedback information” on line 2
refers to “second HARQ feedback information” on lines 6, 12.
Zhao discloses a method for transmitting to a base station hybrid automatic
repeat request (HARQ) feedback information for related to sidelink communication
between a first device and a second device (see abstract; a first UE receives from a second UE side link HARQ feedback that indicates a receiving state corresponding to the side link data; and reports the side link HARQ feedback (second HARQ feedback information related to sidelink communication) to an access network device), 
the method comprising: receiving, by the first device from the base station, downlink control information (DCI) including resource allocation information about a physical uplink control channel (PUCCH) for transmitting, to the base station, second HARQ feedback information related to the sidelink communication (see fig.3; step 303; par[0092,0094,0098-0099] the first UE receives from the access network device DCI including PUCCH resource used by the first UE to report the sidelink HARQ feedback (second HARQ feedback) to the access network device for the sidelink data transmission to the second UE); generating and transmitting by the first device the second HARQ feedback  information (see fig.3; step 306; par[115-117]; the first Ue reports sidelink HARQ feedback information to the access network device over the PUCCH resource);  
Zhao further discloses the first Ue receiving first HARO feedback information via a physical sidelink feedback channel (PSFCH) from the second device and transmitting the second HARQ feedback information via the PUCCH to the base station (see par[0117] the first Ue receives sidelink HARQ feedback from the second UE (first HARQ feedback),
and reports the sidelink HARQ feedback (second HARQ feedback) to the access network device in the PUCCH time-frequency resource).
Zhao further discloses in par[0092-0095] the DCI includes feedback timing indicator ( timing information) configured to represent a time interval (time gap) between sidelink data transmission and reporting corresponding sidelink HARQ feedback information by the first terminal. In Par[0074-0078] the time interval in the DCI is configured by RRC signaling (the resource allocation information including timing information about a time gap in the PUCCH time resource, wherein the timing information about the timing gap in the DCI is configured through a higher layer signaling).
But Zhao does not disclose the resource allocation information including timing information about a time gap in the PUCCH time resource between a first slot for receiving a first HARQ feedback via PSFCH from the second Ue and a second slot for transmitting the second HARQ feedback to the base station.
Huang et al. discloses in par[0198-0202] a first UE receives a DCI scheduling a sidelink transmission from a network in a first slot. The first Ue performs sidelink transmission to a second device in a second slot. The first UE receives a sidelink HARQ feedback from the second device in a third slot (“a third slot” is considered “a first slot” used for receiving first HARQ feedback via PSFCH from the second device). The first Ue is instructed/configured in the DCI to transmit sidelink retransmission indicating a need for sidelink retransmission represented by a NACK of the sidelink HARQ feedback in slot fourth (claimed second HARQ feedback) to the network in a fourth slot (the “claimed second slot” used to transmit the second HARQ feedback to the base station). Clearly, there is a timing gap between the third slot the UE receives SL HARQ and the fourth slot that the Ue transmits SL HARQ to the base station; and the timing gap is indicated/configured via the SL grant as shown in par[0200,0206] as slot offsets).
Therefore, it would have been obvious to one skilled in the art before the effective fling date of claimed invention to combine the teaching of Huang et al. with that of Zhao to help the first Ue wait for receiving the first sidelink HARQ before sending the second HARQ to the base station to prevent loss of sidelink data.
In claims 4,9,14 Zhao does not disclose the timing information about the timing gap is based on a slot at which a plurality of PSFCH reception occasions configured for the PSFCH are ended. Huang et al. discloses slot offsets is from a slot for SL grant reception to a slot for transmitting the received SL HARQ feedback to the network (the timing information about the timing gap is based on a slot at which a plurality of PSFCH reception occasions configured for the PSFCH are ended). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Huang et al. with that of Zhao to signal a timing gap to the UE which slot to transmit the SL HARQ feedback to the network node.   

In claims 16,17,18 Zhao discloses wherein the second HARQ feedback information includes a NACK when the PSFCH is not received ( see par[(0055,0126] when the first UE does not receive the side link HARQ feedback from the second UE ( PSFCH is not received), the first UE transmits NACK indication in the sidelink HARQ feedback to the access network device).
In claims 5,10,15 Zhao discloses receiving by the first device from the second device the first HARQ feedback information via PSFCH (see fig.3; step 305; par[0105] the first UE receives SL HARQ feedback through PSFCH from second UE). Zhao does not disclose the second HARQ feedback information has an equal value to the first HARQ feedback information. It is noted that the claimed limitation “the second HARQ feedback information is generated to have an equal value to the first HARQ feedback information” is described in application ‘s specification, par[0158], page 35 as “ the TX Ue transmits, in the form of HARQ ACK/NACK, information on whether retransmission is needed for the corresponding PSSCCH to the base station based on the HARQ ACK/NACK feedback of the Rx UE”.
Therefore, examiner relies on the teaching of Huang et al. in para[O200] that teaches
The first Ue is instructed/configured with timing indication in the DCI to transmit
sidelink retransmission indicating a need for sidelink retransmission or a positive ACK of
the sidelink HARQ feedback (claimed second HARQ feedback has the same value with
the first HARQ feedback) to the network in a fourth slot.
Therefore, it would have been obvious to one skilled in the art before the effective fling
date of claimed invention to combine the teaching of Huang et al. with that of Zhao for
the first Ue to determine whether a retransmission of sidelink data is needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al.( US Pub.2019/0174530; Method for Transmitting and Receiving Data in Wireless Communication System and Apparatus Therefore).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH N NGUYEN/
Primary Examiner, Art Unit 2413